DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 5 are amended.
Claims 6-8 are withdrawn.
Claim 2 is canceled.
Claims 1 and 3-8 are pending.

Response to Remarks
35 U.S.C. § 103
Applicant's arguments filed September 29, 2022, have been fully considered but they are not persuasive.  Applicant contends that Wilkins does not accept data from a plurality of blockchain technology types.  Rather, Wilkins accepts non-blockchain data.  Examiner respectfully disagrees.  As noted in the Non-Final Office Action, the data corresponding to the blockchain block data are data aggregated by monitoring various crypto ledgers, as disclosed in previously cited ¶ 52.  Applicant further contends that Wilkins does not provide the claimed solution of being able to handle blockchain blocks from any of a plurality of blockchain technology types.  Examiner respectfully disagrees because Wilkins at ¶ 52 discloses that the crypto bridge accesses data from all of the distributed ledgers and provides data in one standard format.  This enables broker-dealers to access crypto exchanges without dealing with disparate wallet and key generation, committed, transactions, retrieval of balances, etc.  Accordingly, this ground of rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0234026 to Wilkins et al. in view of U.S. Patent Pub. No. 2018/0225103 to Krishnan et al. and U.S. Patent Pub. No. 2016/0330034 to Back et al.
Per Claim 1: Wilkins discloses:
A method of processing a blockchain comprising: (see Wilkins at Abstract: Methods and systems described herein create a first addressed account and a second addressed account that each have a common identifier and are each associated with a customer.)
receiving a blockchain block (e.g., aggregate data by monitoring crypto ledgers) having data from any of a plurality of blockchain technology types (e.g., disparate wallet and key generation, committed transactions, retrieval of balances); (see Wilkins at ¶ 52: Crypto Bridge 220 aggregates information from the crypto exchanges and serves as a router to locate the best price in the crypto market for the security involved in the transaction. The Crypto Bridge can aggregate the data by monitoring crypto ledgers to generate a current snapshot of the order book by subscribing to order information which is visible on the public ledger. The crypto exchanges may have different distributed ledgers. Crypto Bridge 220 further provides a single interface for broker-dealers by normalizing different distributed ledgers. For example, various distributed ledgers may be used and these distributed ledgers may have different application programming interfaces with different associated keys. Crypto Bridge 220 accesses the data from all the distributed ledgers and provides the data in one standard format. Thus, broker-dealers enjoy access to a crypto exchange without dealing with disparate wallet and key generation, committed transactions, retrieval of balances, among other things.  See also Wilkins at ¶¶ 33, 56, 69)
extracting the data (e.g., generate current snapshot of order book) from the blockchain block and normalizing the extracted data (e.g., normalize different distributed ledgers) to provide normalized data; (see Wilkins at ¶ 52: Crypto Bridge 220 aggregates information from the crypto exchanges and serves as a router to locate the best price in the crypto market for the security involved in the transaction. The Crypto Bridge can aggregate the data by monitoring crypto ledgers to generate a current snapshot of the order book by subscribing to order information which is visible on the public ledger. The crypto exchanges may have different distributed ledgers. Crypto Bridge 220 further provides a single interface for broker-dealers by normalizing different distributed ledgers. For example, various distributed ledgers may be used and these distributed ledgers may have different application programming interfaces with different associated keys. Crypto Bridge 220 accesses the data from all the distributed ledgers and provides the data in one standard format. Thus, broker-dealers enjoy access to a crypto exchange without dealing with disparate wallet and key generation, committed transactions, retrieval of balances, among other things.  See also Wilkins at ¶¶ 33, 56, 69)
However, Wilkins fails to disclose, but Krishnan, an analogous art of normalizing data from various sources, discloses:
providing the normalized data (e.g., artifact deployment data object) to one or more blockchain technology type agnostic microservices (e.g., each instance of application cluster) of a plurality of technology type agnostic microservices (e.g., application cluster), wherein each blockchain technology type agnostic microservice comprises a plurality of code units each providing a type of functionality; and (see Krishnan at ¶ 86: Process 800 may further include obtaining an artifact deployment data object for the new artifact from the compressed archive and data repository via internal API calls (step 820). For example, each instance of the application cluster 220 may obtain an artifact deployment data object for the, new artifact from the compressed archive and data repository 212 via internal API calls. Since the deployment data is stored in a normalized format, each instance may interpret the data based on a formatting scheme for deploying the artifact.
executing (e.g., deploy) one or more code units on the normalized data. (see Krishnan at ¶ 87: Process 800 may also include deploying the artifact with a configuration corresponding to the deployment data obtained via the internal API calls (step 830). For example, each instance of the application cluster 220 may deploy the artifact having a configuration that corresponds to the deployment data obtained via the internal API calls. In this way, the artifact may be deployed in the application cluster 220 without the need for each instance of the application cluster 220 to conduct external API calls with the service provider entities 230.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkins with Krishnan so that various code modules of the broker/dealer system may perform some action with respect to the received normalized data.  For example, the broker/dealer system may use the data to make trades.

Per Claim 4: The combination of Wilkins, Krishnan, and Back discloses the subject matter of claim 1, from which claim 4 depends.  Wilkins further discloses:
applying Logic in a real-time operation. (see Wilkins at ¶ 69: After the customer logs in (902), broker-dealer may request Crypto Level 1 data (i.e., market data for securities trading on cryptographic exchanges such as the last bid and ask price for one or more securities) (904). This type of data can be used by traders to make buy, bid, and ask decisions for future trades.)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins and Krishnan as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2016/0261690 to Ford.
Per Claim 3: The combination of Wilkins and Krishnan discloses the subject matter of claim 1, from which claim 3 depends.  However, the combination of Wilkins and Krishnan fails to disclose, but Ford, an analogous art of blockchain, discloses: 
wherein the block includes an Identity, and the Identity is extracted by an Identity microservice. (see Ford at ¶ 67: In embodiments, a message 222 may comprise a unique identifier of the sender of the message (or owner/originator/sender of the message). This information may be used for one or more purposes. For example, the identifier helps the receiving device identify who sent the message.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkins with Ford to include identity information.  One of ordinary skill in the art would have been motivated to include such information within a block to, for example, identify who performed the transaction.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins and Krishnan as applied to claim 1 above, and further in view of U.S. Patent No. 9,652,510 to Huang et al.
Per Claim 5: The combination of Wilkins and Krishnan discloses the subject matter of claim 1, from which claim 2 depends.  However, the combination of Wilkins and Krishnan fails to disclose, but Huang, an analogous art of data normalization, discloses:
applying a historical event to the blockchain block. (see Huang at 12:31-36: Data from such external systems may be imported for use in updating stored event data and/or user data. For example, deals that users have made in external systems may be imported as historical data for the completed transaction. Such data may be used in performing pre-calculation of normalized data for use in scoring and/or recommendations.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilkins with Huang to apply historical data, such as the previous trades on the blockchain disclosed in Wilkins, to track the provenance of assets and transactions, thereby providing a complete history.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2012/0023142 discloses a data normalizer for processing data for use by a CDM system which is capable of dynamically updating user-defined normalization criteria and which is further capable of operating in a multi-tenant environment in which each tenant has distinct data normalization policies.
U.S. Patent Pub. No. 2012/0259761 discloses a financial market data network having a lowered overall latency includes communication interfaces, specialized switches having internal switching fabric, and feed handlers that all facilitate communications between financial exchanges and consumers of financial market data therefrom. A feed handler is situated within or proximate a specialized switch and is arranged to receive raw financial market data directly from financial exchanges without the data first traveling through any switching fabric. The feed handler is adapted to process the received raw financial market data into a normalized format before the normalized financial market data is ever routed through any switching fabric, prior to being sent to consumers. The communication interfaces can include I/O ports located on the specialized switches, and the feed handlers can include one or more computer processors or servers. Additional internal switch components can include packet processors and storage components that store network protocols and/or layer tables.
U.S. Patent Pub. No. 2018/0089316 discloses a system for converting a search query into an interpreted search query for searching a plurality of objects of an object-related dataset using a search engine, the system comprising: at least one hardware processor executing a code for: receiving, using a software interface, a search query provided by a user for at least one object of the plurality of objects, parsing the search query to identify a plurality of search terms, converting at least one of the plurality of search terms into at least one interpreted query term, creating an interpreted search query based on the at least one interpreted query term, and providing, using the software interface, the interpreted search query for execution by the search engine by matching the interpreted search query with at least one modeled object representation of each of the plurality of objects defined in an enhanced indexed object dataset.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685